 



Exhibit 10.1
 
 
 
 
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
COGDELL SPENCER INC. AND CERTAIN PERSONS
 
 
 
 
LISTED ON SCHEDULE 1 HERETO
 
 
 
 
dated as of
November 1, 2005

 



--------------------------------------------------------------------------------



 



                      Page  
SECTION 1.
  DEFINITIONS     1  
 
           
SECTION 2.
  SHELF REGISTRATIONS     3  
 
           
SECTION 3.
  BLACK-OUT PERIODS     4  
 
           
SECTION 4.
  REGISTRATION PROCEDURES     4  
 
           
SECTION 5.
  INDEMNIFICATION     7  
 
           
SECTION 6.
  MARKET STAND-OFF AGREEMENT.     9  
 
           
SECTION 7.
  COVENANTS RELATING TO RULE 144     9  
 
           
SECTION 8.
  MISCELLANEOUS     9  

-i-

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
November 1, 2005, is made and entered into by and among Cogdell Spencer Inc., a
Maryland corporation (the “Company”), and certain persons listed on Schedule 1
hereto (such persons, in their capacity as holders of Registrable Securities,
the “Holders” and each the “Holder”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in Section 1 hereto.
WITNESSETH:
     WHEREAS, the Company and existing holders of membership interests or
partnership interests (the “Interests”) in 31 limited liability companies or
limited partnerships (the “Existing Entities”) and stockholders in Cogdell
Spencer Advisors Inc., a North Carolina corporation, listed under paragraph
(a) of Schedule 1 hereto (the “Investors”) in connection with the initial public
offering of the Company have entered into Irrevocable Exchange and Subscription
Agreements, dated as of August 8, 2005, pursuant to which such Investors
subscribed for (i) shares of common stock, par value $.01 per share, of the
Company (such subscribed shares in the aggregate, the “Common Stock”), and
pursuant to which the Company agreed that it shall issue to the Investors the
Common Stock; and
     WHEREAS, Cogdell Spencer L.P., a Delaware limited partnership, and certain
persons listed under paragraph (b) of Schedule 1 hereto in connection with the
initial public offering of the Company have entered into certain Irrevocable
Exchange and Subscription Agreements, pursuant to which such persons exchanged
their Interests in exchange for (i) units representing limited partnership
interests (the “OP Units”) of Cogdell Spencer OP, exchangeable, under certain
circumstances, into the Common Stock on a one-for-one basis; and
     WHEREAS, the Company desires to enter into this Agreement with the Holders
in order to grant the Holders the registration rights contained herein.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     Section 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “Affiliate” shall mean, when used with reference to a specified Person,
(i) any Person that directly or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the specified
Person; (ii) any Person who, from time to time, is a member of the Immediate
Family of a specified Person; (iii) any Person who, from time to time, is an
officer or director or manager of a specified Person; or (iv) any Person who,
directly or indirectly, is the beneficial owner of 50% or more of any class of
equity securities or other ownership interests of the specified Person, or of
which the specified Person is directly or indirectly the owner of 50% or more of
any class of equity securities or other ownership interests.
     “Agreement” shall mean this Registration Rights Agreement as originally
executed and as amended, supplemented or restated from time to time.
     “Board” shall mean the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     “Business Day” shall mean each day other than a Saturday, a Sunday or any
other day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to be closed.
     “Common Stock” shall have the meaning set forth in the Recitals hereof.
     “Commission” shall mean the Securities and Exchange Commission and any
successor thereto.
     “Company” shall have the meaning set forth in the introductory paragraph
hereof.
     “Control” (including the terms “Controlling,” “Controlled by” and “under
common Control with”) shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person through the ownership of Voting Power, by contract or otherwise.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
(or any corresponding provision of succeeding law) and the rules and regulations
thereunder.
     “Holder” shall mean each holder of the Common Stock or OP Units, listed in
Schedule 1 hereto, in his, her or its capacity as a holder of Registrable
Securities. For purposes of this Agreement, the Company may deem and treat the
registered holder of a Registrable Security as the Holder and absolute owner
thereof, unless notified to the contrary in writing by the registered Holder
thereof.
     "Inspectors” shall have the meaning set forth in Section 4(a)(xv) hereof.
     “Investors” shall have the meaning set forth in the Recitals hereof.
     “IPO” means an underwritten initial public offering by the Company of the
Common Stock pursuant to the Form S-11 Registration Statement (No. 333-127396)
filed by the Company with the Commission under the Securities Act.
     “OP Units” shall have the meaning set forth in the Recitals hereof.
     “Person” shall mean any individual, partnership, corporation, limited
liability company, joint venture, association, trust, unincorporated
organization or other governmental or legal entity.
     "Records” shall have the meaning set forth in Section 4(a)(xv) hereof.
     “Registrable Securities” shall mean at any time a class of equity
securities of the Company or of a successor to the entire business of the
Company which (i) are (A) the Common Stock and (B) the Common Stock that may be
acquired by the Holders in connection with the exercise by such Holders of the
exchange rights associated with the OP Units and (ii) are of a class of
securities that are listed for trading on a national securities exchange;
provided, however, such Registrable Securities shall cease to be Registrable
Securities when (A) a registration statement with respect to the sale of such
Registrable Securities shall have become effective under the Securities Act and
all such Registrable Securities shall have been disposed of in accordance with
such registration statement, (B) such Registrable Securities shall have been
sold under circumstances in which all of the applicable conditions of Rule 144
(or any successor provision) under the Securities Act are met, (C) such
Registrable Securities become eligible to be publicly sold without limitation as
to amount or manner of sale pursuant to Rule 144(k) (or any successor provision)
under the Securities Act, or (D) such Registrable Securities have ceased to be
outstanding.

2



--------------------------------------------------------------------------------



 



     “Registration Expenses” shall mean (i) the fees and disbursements of
counsel and independent public accountants for the Company incurred in
connection with the Company’s performance of or compliance with this Agreement,
including the expenses of any special audits or “comfort” letters required by or
incident to such performance and compliance, and any premiums and other costs of
policies of insurance obtained by the Company against liabilities arising out of
the sale of any securities and (ii) all registration, filing and stock exchange
fees, all fees and expenses of complying with securities or “blue sky” laws, all
fees and expenses of custodians, transfer agents and registrars, all printing
expenses, messenger and delivery expenses and any fees and disbursements of one
common counsel retained by a majority of the Registrable Securities; provided,
however, “Registration Expenses” shall not include any out-of-pocket expenses of
the Holders, transfer taxes, underwriting or brokerage commissions or discounts
associated with effecting any sales of Registrable Securities that may be
offered, which expenses shall be borne by each Holder of Registrable Securities
on a pro rata basis with respect to the Registrable Securities so sold.
     “Securities Act” shall mean the Securities Act of 1933, as amended (or any
successor corresponding provision of succeeding law), and the rules and
regulations thereunder.
     “Shelf Registration Statement” shall have the meaning set forth in Section
2(a) hereof.
     “Stand-Off Period” shall have the meaning set forth in Section 6 hereof.
     “Voting Power” shall mean voting securities or other voting interests
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote in the election of board members or Persons performing
substantially equivalent tasks and responsibilities with respect to a particular
entity.
     Section 2. Shelf Registrations.
          a. Shelf Registration. The Company agrees to use commercially
reasonable efforts to file with the Commission no later than 14 months following
the completion of the IPO and during a period of time that the issuer of the
Registrable Securities is eligible to use Form S-3 (or any similar or successor
form), a registration statement with respect to the Registrable Securities under
the Securities Act on Form S-3 (or any similar or successor form) for the
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”), and will use commercially
reasonable efforts to cause such Shelf Registration Statement to be declared
effective by the Commission as soon as practicable thereafter. The Shelf
Registration Statement shall be on an appropriate form and the registration
statement and any form of prospectus included therein (or prospectus supplement
relating thereto) shall reflect the plan of distribution or method of sale as
the Holders may from time to time notify the Company.
          b. Effectiveness. The Company shall use commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective for the
period beginning on the date on which the Shelf Registration Statement is
declared effective and ending on the date that all of the Registrable Securities
registered under the Shelf Registration Statement cease to be Registrable
Securities. During the period that the Shelf Registration Statement is
effective, the Company shall supplement or make amendments to the Shelf
Registration Statement, if required by the Securities Act or if reasonably
requested by the Holders (whether or not required by the form on which the
securities are being registered), including to reflect any specific plan of
distribution or method of sale, and shall use its commercially reasonable
efforts to have such supplements and amendments declared effective, if required,
as soon as practicable after filing.

3



--------------------------------------------------------------------------------



 



     Section 3. Black-Out Periods.
     Notwithstanding anything herein to the contrary, the Company shall have the
right, exercisable from time to time by delivery of a notice authorized by the
Board, on not more than two occasions in any 12-month period, to require the
Holders not to sell pursuant to a registration statement or similar document
under the Securities Act filed pursuant to Section 2 or to suspend the
effectiveness thereof if at the time of the delivery of such notice, the Board
has considered a plan to engage no later than 60 days following the date of such
notice in a firm commitment underwritten public offering or if the Board has
reasonably and in good faith determined that such registration and offering,
continued effectiveness or sale would materially interfere with any material
transaction involving the Company; provided, however, that in no event shall the
black-out period extend for more than 90 days on any such occasion. If the
consummation of any business combination by the Company has occurred or is
probable for purposes of Rule 3-05 or Article 11 of Regulation S-X under the
Act, the rights of the Holders to offer, sell or distribute any Registrable
Securities pursuant to the Shelf Registration Statement shall be suspended until
the date on which the Company has filed the financial information required by
Rule 3-05 or Article 11 of Regulation S-X to be included or incorporated by
reference, as applicable, in the Shelf Registration. The Company, as soon as
practicable, shall (i) give the Holders prompt written notice in the event that
the Company has suspended sales of Registrable Securities pursuant to this
Section 3, (ii) give the Holders prompt written notice of the completion of such
offering or material transaction or filing of the required financial information
with the Commission, as the case may be, and (iii) promptly file any amendment
necessary for any registration statement or prospectus of the Holders in
connection with the completion of such event.
     If the Company determines in its good faith judgment that the filing of the
Shelf Registration Statement or the use of any related prospectus would require
the disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential or the disclosure of which would impede
the Company’s ability to consummate a significant transaction, and that the
Company is not otherwise required by applicable securities laws or regulations
to disclose, upon written notice of such determination by the Company, the
rights of the Holders to offer, sell or distribute any Registrable Securities
pursuant to the Shelf Registration Statement or to require the Company to take
action with respect to the registration or sale of any Registrable Securities
pursuant the Shelf Registration Statement shall be suspended until the earlier
of (i) the date upon which the Company notifies the Holders in writing that
suspension of such rights for the grounds set forth in this Section 3 is no
longer necessary and (ii) 40 days. The Company agrees to give such notice as
promptly as practicable following the date that such suspension of rights is no
longer necessary. The Company may not utilize this suspension right more than
three times in any twelve (12) month period.
     Each Holder agrees by acquisition of the Registrable Securities that upon
receipt of any notice from the Company of the happening of any event of the kind
described in this Section 3, such Holder will forthwith discontinue its
disposition of Registrable Securities pursuant to the Shelf Registration
Statement relating to such Registrable Securities until such Holder’s receipt of
the notice of completion of such event.
     Section 4. Registration Procedures.
          a. In connection with the filing of any registration statement as
provided in this Agreement, the Company shall use commercially reasonable
efforts to, as expeditiously as reasonably practicable:
          (i) prepare and file with the Commission the requisite registration
statement (including a prospectus therein and any supplement thereto) to effect
such registration and use its

4



--------------------------------------------------------------------------------



 



commercially reasonable efforts to cause such registration statement to become
and remain effective for the period set forth in Section 2(b); provided,
however, that before filing such registration statement or any amendments or
supplements thereto, the Company will furnish copies of all such documents
proposed to be filed to counsel for the sellers of Registrable Securities
covered by such registration statement and provide reasonable time for such
sellers and their counsel to comment upon such documents if so requested by a
Holder;
          (ii) prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to maintain the effectiveness of such registration
and to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during the
period in which such registration statement is required to be kept effective;
          (iii) furnish to each Holder of the securities being registered,
without charge, such number of conformed copies of such registration statement
and of each such amendment and supplement thereto (in each case including all
exhibits) other than those which are being incorporated into such registration
statement by reference, such number of copies of the prospectus contained in
such registration statements (including each complete prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act in conformity with the requirements of the Securities Act, and such other
documents, including documents incorporated by reference, as the Holders may
reasonably request;
          (iv) register or qualify all Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions as the Holders and the
underwriters of the securities being registered, if any, shall reasonably
request, to keep such registration or qualification in effect for so long as
such registration statement remains in effect, and take any other action which
may be reasonably necessary or advisable to enable the Holders to consummate the
disposition in such jurisdiction of the securities owned by the Holders, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign company or to register as a broker or dealer in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(a)(iv), or to consent to general service of process in any such
jurisdiction, or to be subject to any material tax obligation in any such
jurisdiction where it is not then so subject;
          (v) immediately notify the Holders at any time when the Company
becomes aware that a prospectus relating thereto is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances under which they were made, and, at the
request of the Holders, promptly prepare and furnish to the Holders a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;
          (vi) comply or continue to comply in all material respects with the
Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission thereunder so as to enable any Holder to sell its
Registrable Securities pursuant to Rule 144 promulgated under the Securities
Act, as further agreed to in Section 6 hereof;

5



--------------------------------------------------------------------------------



 



          (vii) make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least 12 months,
but not more than 18 months, beginning with the first calendar month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act;
          (viii) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;
          (ix) cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any Securities Act legend; and enable certificates for such
Registrable Securities to be issued for such number of shares and registered in
such names as the Holders may reasonably request in writing at least two
Business Days prior to any sale of Registrable Securities;
          (x) list all Registrable Securities covered by such registration
statement on any securities exchange or national quotation system on which any
such class of securities is then listed or quoted and cause to be satisfied all
requirements and conditions of such securities exchange or national quotation
system to the listing or quoting of such securities that are reasonably within
the control of the Company including, without limitation, registering the
applicable class of Registrable Securities under the Exchange Act, if
appropriate, and using commercially reasonable efforts to cause such
registration to become effective pursuant to the rules of the Commission;
          (xi) in connection with any sale, transfer or other disposition by any
Holder of any Registrable Securities pursuant to Rule 144 promulgated under the
Securities Act, cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing the Registrable Securities to be sold
and not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of             shares and
registered in such name as the Holders may reasonably request in writing at
least three Business Days prior to any sale of Registrable Securities;
          (xii) notify each Holder, promptly after it shall receive notice
thereof, of the time when such registration statement, or any post-effective
amendments to the registration statement, shall have become effective, or a
supplement to any prospectus forming part of such registration statement has
been filed or when any document is filed with the Commission which would be
incorporated by reference into the prospectus;
          (xiii) notify each Holder of any request by the Commission for the
amendment or supplement of such registration statement or prospectus for
additional information;
          (xiv) advise each Holder, promptly after it shall receive notice or
obtain knowledge thereof, of (A) the issuance of any stop order, injunction or
other order or requirement by the Commission suspending the effectiveness of
such registration statement or the initiation or threatening of any proceeding
for such purpose and use all commercially reasonable efforts to prevent the
issuance of any stop order, injunction or other order or requirement or to
obtain its withdrawal if such stop order, injunction or other order or
requirement should be issued, (B) the suspension of the registration of the
subject shares of the Registrable Securities in any state jurisdiction and
(C) the removal of any such stop order, injunction or other order or requirement
or proceeding or the lifting of any such suspension;

6



--------------------------------------------------------------------------------



 



          (xv) make available for inspection by any Holder of such Registrable
Securities, if such Holder has a due diligence defense under the Securities Act,
any underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other professional retained by any
such Holder or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
Inspectors in connection with such registration statement. Records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such registration statement or (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction. Each Holder of such Registrable Securities agrees that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the company or its Affiliates unless and until
such is made generally available to the public. Each Holder of such Registrable
Securities further agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of the Records deemed confidential; and
          (xvi) furnish to each Holder, if it has a due diligence defense under
the Securities Act, and to each underwriter, if any, a signed counterpart,
addressed to such Holder or underwriter, of (i) an opinion or opinions of
counsel to the Company and (ii) if eligible under SAS 72, a comfort letter or
comfort letters from the Company’s independent public accountants, each in
customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as the Holders of a majority of
the Registrable Securities included in such offering or the managing underwriter
or underwriters therefor reasonably requests.
          b. In connection with the filing of any registration statement
covering Registrable Securities, each Holder shall furnish in writing to the
Company such information regarding such Holder (and any of its Affiliates), the
Registrable Securities to be sold, the intended method of distribution of such
Registrable Securities and such other information requested by the Company as is
necessary or it deems advisable for inclusion in the registration statement
relating to such offering pursuant to the Securities Act. Such writing shall
expressly state that it is being furnished to the Company for use in the
preparation of a registration statement, preliminary prospectus, supplementary
prospectus, final prospectus or amendment or supplement thereto, as the case may
be.
     Each Holder agrees by acquisition of the Registrable Securities that
(i) upon receipt of any notice from the Company of the happening of any event of
the kind described in Section 4(a)(v), such Holder will forthwith discontinue
its disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section
4(a)(v); (ii) upon receipt of any notice from the Company of the happening of
any event of the kind described in clause (A) of Section 4(a)(xiv), such Holder
will discontinue its disposition of Registrable Securities pursuant to such
registration statement until such Holder’s receipt of the notice described in
clause (C) of Section 4(a)(xiv); and (iii) upon receipt of any notice from the
Company of the happening of any event of the kind described in clause (B) of
Section 4(a)(xiv), such Holder will discontinue its disposition of Registrable
Securities pursuant to such registration statement in the applicable state
jurisdiction(s) until such Holder’s receipt of the notice described in clause
(C) of Section 4(a)(xiv).

7



--------------------------------------------------------------------------------



 



     Section 5. Indemnification.
          a. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder, its partners, officers, directors, trustees,
stockholders, employees, agents and investment advisers, and each Person, if
any, who Controls such Holder, together with the partners, officers, directors,
trustees, stockholders, employees, agents and investment advisers of such
Controlling Person, against any losses, claims, damages, and expenses
(including, without limitation, reasonable attorneys’ fees), joint or several,
to which the Holders or any such indemnitees may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities and expenses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
registration statement under which such Registrable Securities were registered
and sold under the Securities Act, any preliminary prospectus, final prospectus
or summary prospectus contained therein, or any amendment or supplement thereto,
or arising out of or based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or any violation of the Securities Act or state securities laws
or rules thereunder by the Company relating to any action or inaction by the
Company in connection with such registration, and the Company will reimburse
each Holder for any reasonable legal or any other expenses reasonably incurred
by it in connection with investigating or defending any such loss, claim,
liability, action or proceedings; provided, however, that the Company shall not
be liable in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon an untrue statement or alleged statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information furnished to the Company by any
Holder specifically stating that it is for use in the preparation thereof; and
provided, further, that the Company shall not be liable to the Holders or any
other Person who Controls such Holder in any such case to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of such Person’s failure to send or give a copy of the
final prospectus or supplement to the Persons asserting an untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such final prospectus or supplement.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Holders or any such Controlling Person
and shall survive the transfer of such securities by the Holders.
          b. Indemnification by the Holders. Each Holder agrees to indemnify and
hold harmless (in the same manner and to the same extent as set forth in
Section 5(a)) the Company, each member of the Board, each officer, employee,
agent and investment adviser of the Company and each other Person, if any, who
Controls any of the foregoing, with respect to any untrue statement or alleged
untrue statement of a material fact in or omission or alleged omission to state
a material fact from such registration statement, any preliminary prospectus,
final prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, if such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by such Holder regarding such
Holder giving such indemnification specifically stating that it is for use in
the preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any such Board member, officer, employee, agent,
investment adviser or Controlling Person and shall survive the transfer of such
securities by any Holder. The obligation of a Holder to indemnify will be
several and not joint, among the Holders of Registrable Securities and the
liability of each such Holder of Registrable Securities will be in

8



--------------------------------------------------------------------------------



 



proportion to and limited in all events to the net amount received by such
Holder from the sale of Registrable Securities pursuant to such registration
statement.
          c. Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding paragraphs of this Section 5, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 5, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, the indemnifying party shall be entitled to assume the defense thereof,
for itself, if applicable, together with any other indemnified party similarly
notified, and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to the indemnified party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof.
          d. Indemnification Payments. To the extent that the indemnifying party
does not assume the defense of an action brought against the indemnified party
as provided in Section 5(c), the indemnified party (or parties if there is more
than one) shall be entitled to the reasonable legal expenses of common counsel
for the indemnified party (or parties). In such event, however, the indemnifying
party will not be liable for any settlement effected without the written consent
of such indemnifying party, which consent shall not be unreasonably withheld.
The indemnification required by this Section 5 shall be made by periodic
payments of the amount thereof during the course of an investigation or defense,
as and when bills are received or expense, loss, damage or liability is
incurred. The indemnifying party shall not settle any claim without the consent
of the indemnified party unless such settlement involves a complete release of
such indemnified party without any admission of liability by the indemnified
party.
          e. Contribution. If, for any reason, the foregoing indemnity is
unavailable, or is insufficient to hold harmless an indemnified party, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of the expense, loss, damage or liability, (i) in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission) or (ii) if the allocation provided by
subclause (i) above is not permitted by applicable law or provides a lesser sum
to the indemnified party than the amount hereinafter calculated, in the
proportion as is appropriate to reflect not only the relative fault of the
indemnifying party and the indemnified party, but also the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation, and
the liability for contribution of each Holder of Registrable Securities will be
in proportion to and limited in all events to the net amount received by such
Holder from the sale of Registrable Securities pursuant to such registration
statement.
     Section 6. Market Stand-Off Agreement. Each Holder hereby agrees that it
shall not, to the extent requested by the Company or an underwriter of
securities of the Company, directly or indirectly sell, offer, pledge, contract
to sell, sell any option or contract to purchase, purchase any option or
contract

9



--------------------------------------------------------------------------------



 



to sell (including without limitation any short sale), grant any option, right
or warrant for the sale of or otherwise transfer or dispose of any Registrable
Securities (other than to donees or partners of the Holder who agree to be
similarly bound) within seven days prior to and for up to 90 days following the
effective date of a registration statement of the Company filed under the
Securities Act or the date of an underwriting agreement with respect to an
underwritten public offering of the Company’s securities (the “Stand-Off
Period”); provided, however, that:
          a. with respect to the Stand-Off Period, such agreement shall not be
applicable to the Registrable Securities to be sold on the Holder’s behalf to
the public in an underwritten offering pursuant to such registration statement;
          b. all executive officers and directors of the Company then holding
Common Stock of the Company shall enter into similar agreements for not less
than the entire time period required of the Holders hereunder;
          c. the Company shall use commercially reasonable efforts to obtain
similar agreements from each 5% or greater shareholder of the Company for not
less than the entire time period required of the Holders hereunder; and
          d. the Holders shall be allowed any concession or proportionate
release allowed to any (i) officer, (ii) director or (iii) other 5% or greater
shareholder of the Company that entered into similar agreements.
     In order to enforce the foregoing covenant, the Company shall have the
right to place restrictive legends on the certificates representing the
Registrable Securities subject to this Section 6 and to impose stop transfer
instructions with respect to the Registrable Securities and such other Common
Stock of each Holder (and the Common Stock or securities of every other person
subject to the foregoing restriction) until the end of such period.
     Section 7. Covenants Relating To Rule 144. At such times as the Company
becomes obligated to file reports in compliance with either Section 13 or 15(d)
of the Exchange Act, the Company covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act and
that it will take such further action as any Holder may reasonably request, all
to the extent required from time to time to enable Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
rule may be amended from time to time or (b) any similar rule or regulation
hereafter adopted by the Commission. Upon the request of any Holder, the Company
will deliver to such Holder a written statement as to whether it has complied
with such requirements.
     Section 8. Miscellaneous.
          a. Termination; Survival. The rights of each Holder under this
Agreement shall terminate upon the date that all of the Registrable Securities
held by such Holder may be sold during any three-month period in a single
transaction or series of transactions without volume limitations under Rule 144
(or any successor provision) under the Securities Act. Notwithstanding the
foregoing, the obligations of the parties under Section 5 and paragraphs (d),
(e) and (g) of this Section 8 shall survive the termination of this Agreement.
          b. Expenses. All Registration Expenses incurred in connection with any
Shelf Registration under Section 2 shall be borne by the Company, whether or not
any registration statement related thereto becomes effective.

10



--------------------------------------------------------------------------------



 



          c. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to each of the other parties.
          d. Applicable Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to the choice of law provisions thereof. The parties consent to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York in connection with any civil action concerning any
controversy, dispute or claim arising out of or relating to this Agreement, or
any other agreement contemplated by, or otherwise with respect to, this
Agreement or the breach hereof, unless such court would not have subject matter
jurisdiction thereof, in which event the parties consent to the jurisdiction of
the State of New York. The parties hereby waive and agree not to assert in any
litigation concerning this Agreement the doctrine of forum non conveniens.
          e. Waiver Of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
          f. Prior Agreement; Construction; Entire Agreement. This Agreement,
including the exhibits and other documents referred to herein (which form a part
hereof), constitutes the entire agreement of the parties with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
between the parties, and all such prior agreements and understandings are merged
herein and shall not survive the execution and delivery hereof.
          g. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or
sent, postage prepaid, by registered, certified or express mail or reputable
overnight courier service or be telecopier and shall be deemed given when so
delivered by hand or, if mailed, three days after mailing (one Business Day in
the case of express mail or overnight courier service), addressed as follows:

     
If to the Holder:
  To the address indicated for such Holder in Schedule 1 hereto.
 
   
If to the Company:
  Cogdell Spencer Inc.
 
  4401 Barclay Downs Drive
 
  Suite 300
 
  Charlotte, North Carolina 28209-4670
 
  Attention: Frank Spencer
 
  Tel: (704) 940-2900
 
  Fax: (704) 940-2959
 
   
 
  with a copy to:
 
   
 
  Clifford Chance US LLP
 
  31 West 52nd Street
 
  New York, New York 10019
 
  Attention: Jay L. Bernstein
 
  Facsimile: 212-878-8375

11



--------------------------------------------------------------------------------



 



          h. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may assign
its rights or obligations hereunder to any successor to the Company’s business
or with the prior written consent of Holders of a majority of the then
outstanding Registrable Securities. Notwithstanding the foregoing, no assignee
of the Company shall have any of the rights granted under this Agreement until
such assignee shall acknowledge its rights and obligations hereunder by a signed
written agreement pursuant to which such assignee accepts such rights and
obligations.
          i. Headings. Headings are included solely for convenience of reference
and if there is any conflict between headings and the text of this Agreement,
the text shall control.
          j. Amendments And Waivers. The provisions of this Agreement may be
amended or waived at any time only by the written agreement of the Company and
the Holders of a majority of the Registrable Securities; provided, however, that
the provisions of this Agreement may not be amended or waived without the
consent of the Holders of all the Registrable Securities adversely affected by
such amendment or waiver if such amendment or waiver adversely affects a portion
of the Registrable Securities but does not so adversely affect all of the
Registrable Securities; provided, further, that the provisions of the preceding
provision may not be amended or waived except in accordance with this sentence.
Any waiver, permit, consent or approval of any kind or character on the part of
any such Holders of any provision or condition of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in
writing. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each Holder of Registrable Securities and the Company.
          k. Interpretation; Absence Of Presumption. For the purposes hereof,
(i) words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires, (ii) the terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and Section,
paragraph or other references are to the Sections, paragraphs, or other
references to this Agreement unless otherwise specified, (iii) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified, (iv) the word “or” shall not be exclusive and (v)
provisions shall apply, when appropriate, to successive events and transactions.
          This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any instruments to be drafted.
          l. Severability. If any provision of this Agreement shall be or shall
be held or deemed by a final order by a competent authority to be invalid,
inoperative or unenforceable, such circumstance shall not have the effect of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable, but this Agreement shall be construed as if such
invalid, inoperative or unenforceable provision had never been contained herein
so as to give full force and effect to the remaining such terms and provisions.
          m. Specific Performance; Other Rights. The parties recognize that
various other rights rendered under this Agreement are unique and, accordingly,
the parties shall, in addition to such other remedies as may be available to
them at law or in equity, have the right to enforce the rights under this
Agreement by actions for injunctive relief and specific performance.
          n. Further Assurances. In connection with this Agreement, as well as
all transactions and covenants contemplated by this Agreement, each party hereto
agrees to execute and deliver or cause to be executed and delivered such
additional documents and instruments and to perform or cause to be

12



--------------------------------------------------------------------------------



 



performed such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions and covenants contemplated by this
Agreement.
          o. No Waiver. The waiver of any breach of any term or condition of
this Agreement shall not operate as a waiver of any other breach of such term or
condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.
[SIGNATURE PAGE FOLLOWS]

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first written above.

         
 
  COGDELL SPENCER INC.,
a Maryland corporation
 
       
 
  By:   /s/ Frank C. Spencer
 
       
 
  Name: Frank C. Spencer
Title: Chief Executive Officer and President
 
       
 
  HOLDERS:
 
       
 
  /s/ Frank C. Spencer
 
   
 
  *Frank C. Spencer, for himself and as attorney-in-fact for the individuals
listed on Schedule A hereto.
 
       
 
       
 
   

14